Citation Nr: 9933897	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-10 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for the residuals of an 
ununited fracture of the medial malleolus of the left 
tibia, with moderate ankle disability, currently evaluated 
as 20 percent disabling.  

2. Entitlement to an increased (compensable) rating for the 
residuals of the excision of a pterygium of the left eye.  

3. Entitlement to an increased (compensable) rating for a 
left varicocele.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's left lower extremity disorder is manifested 
by pain, weakness and some limitation of motion that is 
productive of no more than moderate impairment.  

2. The veteran's left eye pterygium residuals do not 
interfere with his vision.  

3. A left varicocele is not shown to require the use of a 
supportive belt or truss.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
residuals of an ununited fracture of the medial malleolus 
of the left tibia, with moderate ankle disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5262 (1999).  

2. The criteria for a compensable rating for the residuals of 
the excision of a left eye pterygium have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Code 
6034 (1999).  

3. The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.114, Code 7338 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is noted that the veteran's claims 
folder has been reconstructed with many of his older medical 
records unavailable for review.

I.  Residuals of Left Tibia Fracture

The record shows that the veteran carried a 10 percent rating 
for the residuals of a left tibia fracture from 1949 to 1990 
when a 20 percent rating was assigned.  The 20 percent rating 
has remained in effect since that time. 

An examination was conducted by VA in October 1996.  At that 
time examination of the veteran's left lower extremity noted 
that the veteran had a history of a non-united fracture of 
the medial malleus of the left tibia.  He had had surgery to 
remove bone fragments from the ankle several years ago.  He 
continued to have chronic pain and swelling of the ankle that 
was worsened by weight-bearing, and required the use of a 
cane.  On examination, the veteran walked with a rather 
marked limp.  He was unable to toe walk on the left.  He 
performed no better than a fair heel walk.  There was a well-
healed surgical scar over the region of the medial malleus.  
There was enlargement of the medial malleus region.  
Dorsiflexion was to 10 degrees and plantar flexion was to 40 
degrees.  He had 2 plus dorsalis pedis pulse in the left 
foot.  X-ray studies of the left ankle showed no bony 
abnormalities.  The impression was traumatic arthritis of the 
left ankle, history of fracture, with non-union of the medial 
malleus, status post excision of bony fragment of the left 
ankle.  

A hearing was conducted at the RO in February 1998.  At that 
time, the veteran testified that he had constant pain in his 
left ankle.  He said that he could no longer garden due to 
this pain, and that he could not operate a tractor because he 
could not push in a clutch with this left leg.  The veteran's 
son-in-law testified that the veteran's health had 
deteriorated during the past 10 years, to the point that the 
veteran could no longer hunt, fish or do other similar 
activities.  

An examination was conducted by VA in March 1998.  He stated 
that he often had his ankle give way and wore a brace if he 
needed to do much walking.  He continued to have pain with 
weight-bearing as well as difficulty with squatting or going 
up or down stairs.  He used a cane for ambulation.  On 
examination, he moved about with a definite limp on the left.  
He used his cane in the left hand.  There was a well-healed 
surgical scar over the medial aspect of the ankle.  There was 
enlargement of the ankle on the medial aspect.  There was 
also a palpable bone spur over the medial malleolar region.  
Range of motion was dorsiflexion to 5 degrees and plantar 
flexion to 40 degrees.  The veteran described pain on 
extremes on motion.  There was tenderness to palpation over 
the medial malleolar region.  There was also some tenderness 
to palpation over the area of the anterior talofibular 
ligament.  The anterior drawer sign was considered to be 2-3 
plus.  There was no plantar callosity formation noted.  He 
was able to heel and toe walk with a limp on the left.  He 
could squat approximately one-half way down and arise again.  
He had increased pain with heel and toe walking as well as 
attempts at squatting.  He had a palpable dorsalis pedis 
pulse in the left foot.  X-ray studies were interpreted as 
normal.  The impression was service-connected ununited 
fracture of the left medial malleus postoperative, 
degenerative changes and chronic instability.  The examiner 
commented that the veteran had painful motion as well as 
increased pain on use.  The pain could further limit 
functional ability during flare-ups or with increased use.  
Although it was not feasible to attempt to express this in 
terms of additional limitation of motion as this could not be 
determined with any degree of medical certainty.  

For nonunion of the tibia or fibula, with loose motion, 
requiring a brace, a 40 percent rating is warranted.  For 
malunion, with marked knee or ankle disability, a 30 percent 
rating is warranted.  For malunion, with moderate knee or 
ankle disability, a 20 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5262.  

Limitation of motion of the ankle will be rated as 20 
percent, for marked limitation of motion.  38 C.F.R. § 4.71a, 
Code 5271.  A 30 percent rating will be assigned for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Code 5270.

The veteran's left lower extremity disorder is manifested by 
pain, weakness and some limitation of motion.  He has needs a 
cane for ambulation and has difficulty walking up and down 
stairs.  However, the Board does not find that marked 
disability has been demonstrated.  The veteran is able to 
ambulate, albeit with a cane.  The limitation of motion that 
is exhibited does not approach ankylosis at the required 
angles for a 30 percent rating to be warranted under the 
criteria for limitation of motion.  It is noted that in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The VA examiner who 
evaluated the veteran in March 1998 addressed the possibility 
of functional loss due to pain and rendered an opinion that, 
while the veteran could have some additional disability 
during flare-ups, the extent of this disability could not be 
determined.  Under these circumstances, the Board finds no 
basis upon which an increased evaluation may be granted.  
Therefore, the claim is denied.  

II.  Left Eye Pterygium

The veteran has been service connected for the postoperative 
residuals of a pterygium of the left eye, rated 
noncompensable, since, at least, 1990.  This disorder is 
rated on loss of vision, if any.  38 C.F.R. § 4.84a Code 
6034.  

An examination was conducted by VA in October 1996.  At that 
time, the veteran complained of an itching of his eyes.  
Corrected visual acuity was 20/25 in each eye.  No visual 
field deficit was found.  No residuals of the pterygium of 
his left eye were described.  

The veteran is not shown to have any residuals of the left 
eye pterygium for which he is service connected.  As the 
disorder is currently asymptomatic, with no interference with 
vision, a compensable rating is not warranted.  

III.  Left Varicocele

Service connection for a left varicocele, rated 
noncompensable, has been in effect since 1946.  This disorder 
is rated as analogous to an inguinal hernia.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

A small, reducible inguinal hernia, or a hernia without true 
hernia protrusion, or a hernia that is not operated, but 
remediable, will be rated as noncompensable.  A 10 percent 
rating will be assigned for a recurrent hernia that is 
readily reducible and well-supported by a truss or belt.  
38 C.F.R. § 4.114, Code 7338.  

An examination was conducted by VA in October 1996.  On 
examination, there was slight atrophy of the left testicle.  
There was a 3 by 3 centimeter transilluminating mass on the 
left spermatic cord.  There were no discrete nodules.  The 
pertinent impression was left spermatocele.  

At his hearing in February 1998, the veteran testified that 
he did not utilize a belt or truss for his left testicle 
condition.  

The veteran's left varicocele is not so disabling that it 
requires him to wear a belt or truss.  Under these 
circumstances, an increased rating is not shown to be 
warranted.  


ORDER

Increased ratings for the residuals of an ununited fracture 
of the left ankle, the residuals of the excision of a left 
eye pterygium, or a left varicocele are denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

